Citation Nr: 0632816	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for sleep apnea.

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis with sinusitis.

3.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgaris, and eczema.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from May 1979 to July 2001.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2001 rating action which granted 
entitlement to service connection for allergic rhinitis with 
sinusitis, assigned a 0 percent disability evaluation; and 
granted service connection for pseudofolliculitis barbae, 
herpes zoster, rosacea, acne vulgarism, and eczema, also 
assigned a 0 percent disability evaluation.  This appeal also 
arises from an October 2001 rating action which granted 
service connection for sleep apnea, assigning it a 0 percent 
evaluation.  After the veteran expressed disagreement with 
this evaluation, a rating action was issued in November 2003 
which increased the disability evaluation to 50 percent, 
effective August 2001.

The issue of entitlement to an initial compensable evaluation 
for pseudofolliculitis barbae, herpes zoster, rosacea, acne 
vulgarism, and eczema is addressed in the Remand portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sleep apnea requires the use of a breathing 
assistance device.

2.  The veteran's allergic rhinitis is manifested by wide 
open airways, and only minimal swelling of the middle and 
inferior turbinates.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the veteran's sleep apnea have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.2, 4.2, 4.7, 4.20, 4.31, 
Diagnostic Code (DC) 6847 (2006).

2.  The criteria for an evaluation in excess of 0 percent for 
the veteran's allergic rhinitis with sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.2, 4.2, 4.7, 4.20, 
4.31, DCs 6513, 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice must be 
provided to a claimant before the initial decision.  In the 
present case, this was not done.  However, as discussed 
below, the Board finds that the veteran was provided 
appropriate notice and was not prejudiced by the delay in the 
provision of this notice.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a January 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Because 
there was a question as to whether this notice was sent to 
the correct address, the notification was re-sent to the 
veteran at the correct address in May 2005.  Therefore, he 
was informed of the evidence that was needed to substantiate 
his claims, as well as of what evidence VA would obtain in 
his behalf and what evidence he could submit.  He was told 
that he should submit any evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

A.  Sleep apnea

The relevant evidence of record includes the VA examination 
conducted in June 2001.  The veteran was noted to be using a 
CPAP machine on a nightly basis.

An August 2003 sleep study was consistent with severe 
obstructive sleep apnea and the use of a CPAP machine was 
recommended.  The diagnosis was sleep apnea which responded 
to CPAP.  He was noted to be fairly symptomatic at the time 
of this study, because he did not have a CPAP machine.

Private outpatient treatment records developed between 
January and November 2003 noted that on June 13 he reported 
trouble breathing; asthmatic bronchitis was diagnosed.  On 
August 1, he complained of fatigue during the daytime, as 
well as sleepiness.  He said that his wife had noted his 
irregular breathing.  On November 1, he was noted to have 
improved with the use of a CPAP machine.  He was in no 
respiratory distress.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 50 
percent for the veteran's sleep apnea has not been 
established.  Under 38 C.F.R. part 4, DC 6847, a 50 percent 
evaluation for sleep apnea requires the use of a breathing 
assistance device, such as a CPAP machine.  A 100 percent 
evaluation requires chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or which has required a 
tracheostomy.  In the instant case, the evidence clearly 
shows that the veteran is using a CPAP machine on a nightly 
basis, which has improved his condition.  There is no 
objective indication that he has respiratory failure with 
carbon dioxide retention or cor pulmonale.  In fact, no 
respiratory distress has been found.  Nor is there any 
indication that a tracheostomy has been needed to treat his 
condition.  Therefore, the criteria for a 100 percent 
disability evaluation have not been met.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 50 percent for his sleep apnea.

B.  Allergic rhinitis with sinusitis

The relevant evidence includes the report of a VA examination 
of the veteran conducted in June 2001.  He said that his 
condition would interfere with his ability to breath through 
his nose; however, he denied having any drainage.  He also 
said that he would have headaches over multiple days in the 
summer and fall.  These would last for one to two days.  He 
denied any shortness of breath or any need for oxygen.  His 
symptoms included a runny nose, coughing, discomfort in his 
teeth, a low grade fever, and occasional chills.  The 
examination of the nose was normal.  An X-ray of the sinuses 
found that they were well-aerated and clear.  The diagnosis 
was allergic rhinitis.

VA re-examined the veteran in February 2003.  The nares of 
his nose were clear, and there was no drainage.  There was no 
tenderness to percussion over the frontal or the maxillary 
sinuses.  The diagnosis was allergic rhinitis with episodes 
of sinusitis, which was quiescent.

The veteran submitted private treatment records developed 
between January 2003 and May 2005.  These records reflect his 
continuing treatment for nasal allergies.  While he would 
complain of nasal congestion, there was no sinus tenderness.  

VA again examined the veteran in August 2005.  He had a 
history of a runny nose, recurrent nasal obstruction, and 
itchy eyes and nose.  The objective examination showed that 
his nasal airways were wide open.  There was minimal swelling 
of the middle and inferior turbinates bilaterally, with no 
mucous.  A CT scan did not show the presence of any 
significant sinus disease.  The only findings were of 
allergic rhinitis.  

After a careful review of the evidence of record, it is found 
that entitlement to a compensable evaluation for the service-
connected allergic rhinitis with sinusitis has not been 
established.  Pursuant to Diagnostic Code 6522, a 10 percent 
disability evaluation for allergic or vasomotor rhinitis is 
warranted when there are no polyps, but there is greater than 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  In the instant case, there 
is no evidence that suggests that such obstruction is 
present; in fact, the August 2005 VA examination noted this 
his airways were wide open.  Thus, there is no basis upon to 
grant the assignment of a 10 percent evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for his allergic rhinitis with sinusitis.

C.  Extraschedular evaluations

In accordance with 38 C.F.R. § 3.321(b)(1), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is absolutely no evidence in this case that the 
veteran's service-connected sleep apnea or allergic rhinitis 
with sinusitis have caused marked interference with 
employment.  The veteran maintains full-time employment as an 
office manager, and the examiner commented in August 2005 
that his allergic rhinitis would not adversely affect his 
employment.  The record also does not show that the veteran 
has been hospitalized for either condition.   Therefore, the 
Board finds no exceptional circumstances in this case that 
would warrant referral for consideration of an extraschedular 
evaluations.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for sleep apnea is denied.

Entitlement to an initial compensable evaluation for allergic 
rhinitis with sinusitis is denied.


REMAND

A review of the examination of the veteran's various skin 
conditions conducted in August 2005 shows that its 
description of those conditions is not consistent with the 
criteria in the current Rating Schedule.  While his 
conditions must be rated under the previous Rating Schedule 
criteria as in effect prior to August 30, 2002, they must be 
rated under the amended criteria as effective on and after 
that date.  Unfortunately, the evidence currently of record 
does not adequately describe the veteran's condition in light 
of the current criteria.  Therefore, the Board finds that 
another VA examination is necessary in this case. 

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.


In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran a dermatological 
examination of his service-connected 
pseudofolliculitis barbae, herpes zoster, 
rosacea, acne vulgarism, and eczema.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder has been so reviewed. 

a.  The examination report should 
indicate whether the veteran's skin 
disorders affect at least 5 percent but 
less than 20 percent of the entire 
body, or at least 5 percent but less 
than 20 percent of exposed areas 
affected; or whether intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
for a total duration of less than 6 
weeks during the past 12 month period.

b.  The examination report should also 
indicate where there is exfoliation, 
exudation, or itching if involving an 
exposed surface or extensive area.  All 
special studies deemed necessary must 
be conducted and the examiner must 
provide complete rationales for all 
opinions expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for a compensable evaluation for the 
service-connected pseudofolliculitis 
barbae, herpes zoster, rosacea, acne 
vulgarism, and eczema should be 
readjudicated.  If the decision remains 
adverse to the veteran, provide him and 
his representative an appropriate 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


